Per Curiam.

It is not the practice of the English courts to relieve the bail in a case like the present; but the practice of this court has been to relieve the bail to the sheriff, in all cases, upon the return of the writ against them; (Coleman, 57.) the cases cited do not apply here." We see no reason why the bail should not be relieved after the death of the principal, in the same manner as if he were still alive. As this point has not been before settled, and the English practice is different, let all the proceedings on the bail-bond be set aside, on 'payment of costs.
Rule granted.